                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS




CHRISTI STRINGER,                      )
                                       )
           Plaintiff,                  )
                                       )                 CIVIL ACTION
v.                                     )
                                       )                 No. 20-1014-JWL
                                       )
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
           Defendant.                  )
 ______________________________________)



                           MEMPORANDUM AND ORDER


       This case is before the court on the Commissioner’s unopposed motion to reverse

and remand and for entry of final judgment. (Doc. 9).

       The Commissioner’s motion must be denied because it seeks relief the court is

without jurisdiction to provide. The court’s jurisdiction and its review of a decision of

the Commissioner are guided and limited by the Social Security Act. Weinberger v.

Salfi, 422 U.S. 749, 763 (1975) (citing 42 U.S.C. § 405(g)). 42 U.S.C. § 405(g) is the

sole basis for this court’s jurisdiction in a Social Security case. Brandtner v. Dep’t of

Health and Human Servs., 150 F.3d 1306, 1307 (10th Cir. 1998). Section 405(g) of the

Act provides for review of a final decision of the Commissioner, made after a hearing in
which the Plaintiff was a party. As the Commissioner’s motion acknowledges, sentence

four of 42 U.S.C. § 405(g) provides, “The court shall have power to enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for

a rehearing.” However, the Commissioner has neither answered Plaintiff’s Complaint

nor filed the transcript of the record in this case. Consequently, the court is without

jurisdiction to remand this case and enter final judgment pursuant to sentence four of 42

U.S.C. § 405(g).

       Sentence six of 42 U.S.C. § 405(g) contemplates a case in the position of this case.

“The court may, on motion of the Commissioner of Social Security made for good cause

shown before the Commissioner files the Commissioner’s answer, remand the case to the

Commissioner of Social Security for further action by the Commissioner of Social

Security.” 42 U.S.C. § 405(g). However, the Supreme Court has explained the

difference between remand pursuant to sentence four and remand pursuant to sentence six

of § 405(g). Shalala v. Schaefer, 509 U.S. 292 (1993). A sentence four remand

terminates the civil action and makes a subsequent judicial review a separate piece of

litigation, whereas in a sentence six remand the district court retains jurisdiction pending

completion of the agency proceedings. Id., 509 U.S. at 299-300, 301. The Court held,

therefore, that a sentence four remand is a “final judgment” for purposes of the Equal

Access to Justice Act, 28 U.S.C. § 2412(d)(1)(B), and stated “the sentence-four,



                                                 2
sentence-six distinction is crucial to the structure of judicial review established under

§ 405(g).” Id., 509 U.S. at 300-01.

       The Commissioner has not sought, nor has Plaintiff agreed to a sentence six

remand. In fact, the Commissioner has specifically requested a sentence four remand

which the court is without jurisdiction to grant. Therefore, the motion must be denied.

The Commissioner or the parties may then determine how to proceed in this case, either

answer the Complaint and seek a sentence four remand or seek a sentence six remand.

       IT IS THEREFORE ORDERED that the Commissioner’s unopposed motion for

sentence four remand (Doc. 9) is DENIED.

       Copies of this order shall be provided to counsel of record for the parties.

       Dated March 24, 2020, at Kansas City, Kansas.




                                               s:/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge




                                                 3
